Citation Nr: 0820774	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left foot plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to August 
2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
which denied the claim of entitlement to service connection 
for left foot plantar fasciitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for left foot plantar fasciitis.  At the veteran's hearing 
before the undersigned his representative asserted: "This 
organization believes it is conceivable that the veteran's 
condition is aggravated by his service-connected back and 
knee condition."  This was the first time in the veteran's 
file that a secondary claim for service connection was 
raised.  In this regard, the Board notes that the veteran has 
not received any notice of what is necessary to establish a 
secondary claim for service connection, nor has his claim 
been adjudicated on this basis.  See Schroeder v. West, 212 
F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has 
obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  

In addition, there are two medical opinions of record, which 
deal with the veteran's claim and the Board finds both claims 
to be inadequate.  The first medical opinion, obtained in 
March 2007, states that the veteran's current foot symptoms 
are related to his service but does not provide any reasons 
or basis to support this conclusion.  The second medical 
opinion dated in May 2007 interchanges the terms pes planus 
and plantar fasciitis and does not provide a clear conclusion 
as to the veteran's disorder or its etiology.  This opinion 
also stated that there is no specific documentation 
pertaining to the veteran's pes planus in the military 
service records.  However, pes planus was noted upon the 
veteran's enlistment and separation from service.  Additional 
service treatment reports show other foot problems as well.  
Thus, the Board believes that a medical nexus opinion is 
necessary to determine whether the veteran's left foot 
plantar fasciitis was incurred in, aggravated by, or in any 
way related to active service. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative proper VCAA notice 
addressing the claim for service 
connection secondary to his service-
connected knee and back disabilities, and 
thereafter take any additional action 
deemed necessary.  

2.  Thereafter, transfer the claims folder 
to an appropriate examiner to determine 
the etiology of the veteran's plantar 
fasciitis, and to determine whether the 
veteran's plantar fasciitis is secondary 
to his service-connected knee and back 
disabilities.  The examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's plantar fasciitis is related to 
his period of active service, or to any 
service-connected disability. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran and 
his representative.  The appropriate time 
within which to respond should also be 
afforded to the veteran.  The case should 
then be returned to the Board, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


